Citation Nr: 1014928	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial increased rating for depressive 
and anxiety disorders, currently evaluated as 50 percent 
disabling.  

2. Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from December 1969 
to December 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Winston-Salem, North 
Carolina.  In an August 2006 RO rating, the RO continued a 
20 percent rating (effective May 25, 2004) for "diabetes 
mellitus, type II, with impotency."  In April 2009, this 
rating was increased to 40 percent disabling (effective 
October 23, 2007).  Because higher evaluations are available 
for diabetes mellitus, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains on appeal.  See, AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In a September 2009 RO decision, the Veteran was granted an 
initial rating of 10 percent from June 30, 2008 for his 
depressive and anxiety disorders (not otherwise specified).  
In an October 2009 statement of the case, the RO increased 
the Veteran's rating to 50 percent disabling from July 8, 
2008.  This claim also remains on appeal.  Id.  

In an April 2006 notice of disagreement, the Veteran stated 
he disagreed with the August 2006 RO rating decision.  This 
decision denied a claim for a total disability rating for 
individual employability (TDIU), an increased rating for 
nephropathy, and the increased rating for diabetes mellitus.  
At the November 2007 decision review officer hearing, the 
Veteran made clear he was only disputing the evaluation for 
diabetes mellitus.  




FINDINGS OF FACT

1. From June 30, 2008, the depression and anxiety (not 
otherwise specified) have been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.  

2. Prior to August 21, 2007, the diabetes mellitus, type II, 
did not require regulation of activities.  

3. Since August 21, 2007, the diabetes mellitus, type II, 
requires insulin, regulation of activities, and a restricted 
diet.  Hospitalizations and visits to a diabetic care 
provider twice monthly plus complications have not been 
shown.  

CONCLUSIONS OF LAW

1. Since June 30, 2008, the criteria for a 50 percent rating, 
but no more, for depression and anxiety disorders have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes (DCs) 9413, 9434 (2009).  

2. Prior to August 21, 2007, the criteria for a rating in 
excess of 20 percent for diabetes mellitus, type II, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.119, DC 7913 (2009).  

3. Since August 21, 2007, the criteria for a rating of 40 
percent, but no more, for diabetes mellitus, type II, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.119, DC 7913 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In a March 2007 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009) for his increased 
rating for diabetes mellitus, type II, claim.  The RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  The letter also notified the Veteran of the 
process by which effective dates are established, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the Veteran's initial increased rating claim for 
depression and anxiety, not otherwise specified, this claim 
originates from an original grant of service connection.  An 
August 2008 letter shows the Veteran was properly notified of 
the information and evidence needed to properly substantiate 
his claim for service connection under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The United States Court of Appeals 
for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007).  Additional 
notice is not required and any defect in the notice is not 
prejudicial.  Id.  

A recent decision by the United States Court of Appeals for 
the Federal Circuit (Court) has addressed the amount of 
notice required for increased rating claims, essentially 
stating that general notice is adequate and notice need not 
be tailored to each specific veteran's case.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
In an October 2009 statement of the case, the Veteran was 
sent the rating schedule for mental disorders.  In a February 
2008 statement of the case, the Veteran was sent the rating 
schedule for diabetes mellitus.  The Board finds that the 
duty to notify has been met.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA records have been 
associated with the file.  At one point, the Veteran asserted 
he had been treated at the Salisbury VA Medical Center (VAMC) 
during a specific time period and the RO informed him in a 
December 2008 letter that no records during this period were 
found.  Other records from Salisbury VAMC are in the file and 
the VA records appear complete.  The Veteran has been 
medically evaluated in conjunction with his claims.  The 
duties to notify and assist have been met.  

II. Legal Criteria 

        A.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

B. Initial increased rating for depressive and anxiety 
disorders (not otherwise specified)  

In accordance with the rating schedule, depressive and 
anxiety disorders are evaluated under the general rating 
formula for mental disorders.  Under 38 C.F.R. § 4.130, 
DCs 9413 and 9434 (2009), a 10 percent rating is warranted 
when occupational and social impairment is due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  It is also warranted if symptoms are 
controlled by continuous medication.  

For a 30 percent rating, there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
symptoms as: depressed mood; anxiety; suspiciousness, panic 
attacks (weekly or less often); chronic sleep impairment; and 
mild memory loss (such as forgetting names, directions recent 
events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

According to the DSM-IV, a GAF score of 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  A score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

	C. Increased rating for diabetes mellitus

Evidence that shows diabetes mellitus requires insulin and a 
restricted diet or an oral hypoglycemic agent and restricted 
diet warrants the grant of a 20 percent rating.  The next 
higher evaluation of 40 percent necessitates evidence of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent rating requires evidence of insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would be not 
compensable if separately evaluated.  

The highest evaluation allowable, 100 percent, necessitates 
evidence of the need for more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, DC 7913 (2009).  

III. Analysis

A. Initial increased rating for depressive and anxiety 
disorders (not otherwise specified) 

In his June 2009 notice of disagreement with initial assigned 
rating for depressive disorder, the Veteran argues that the 
GAF score of 58 (as shown at the February 2009 VA 
examination) should control his overall rating.  He stated 
that VA disregarded the opinion of his treating physician.  

When the Veteran was seen at a VA outpatient clinic in April 
2008, he exhibited symptoms of depression.  He was well 
oriented, well groomed, and denied suicidal or homicidal 
ideation.  His thought content was free of delusions and he 
denied auditory or visual hallucinations.  His affect was 
anxious and constricted.  The diagnoses included anxiety 
disorder and depression and Axis Veteran (GAF) was "55%".  

On June 30, 2008, the VA received a claim from the Veteran 
for service connection for "Depression, Mood Disorder; Post 
Traumatic Stress Syndrome (PTSD)."  He stated that he began 
to experience these things "as a result of [his] physical 
limitations caused by my exposure to agent orange."  

A July 8, 2008, VA mental health record shows that insomnia 
was reported.  The Veteran was working and his job as a 
tailor had been less stressful.  He had a girlfriend.  He was 
active in church.  He was well-dressed. A mental status 
examination was essentially normal except for a slightly 
anxious affect.  The assessment was anxiety disorder not 
otherwise specified (rule out PTSD); depression not otherwise 
specified; cannabis use in early remission; and opioid 
dependence in full sustained remission.  His GAF was 55.  

In a December 2008 letter, Dr. Tweedy stated that the Veteran 
had some features of PTSD, but did not meet the DSM-IV 
criteria.  Anxiety, not otherwise specified, was a better fit 
as a diagnosis.  This condition caused him psychological and 
interpersonal stress over the years, stated the doctor, 
citing the end of two marriages and "a sporadic work 
history."  He was also diagnosed with depression.  His GAF 
score was 52.  

A February 2009 VA examination showed the Veteran's 
depression and anxiety were as likely as not to be related to 
service.  He had a GAF score of 58.  The examination report 
shows evidence of some difficulty in establishing and 
maintaining effective work and social relationships.  A 
depressed mood was also noted.  At a September 2009 VA mental 
health appointment, disturbances of motivation and mood were 
shown.  

As mentioned, the Veteran is currently rated as 50 percent 
disabling.  There is support in the file for the Veteran's 
current rating; as mentioned, symptoms characteristic of the 
current rating were found at a September 2009 VA mental 
health appointment and the February 2009 VA examination.  

While the Veteran did not match all of the criteria for a 50 
percent rating prior to July 8, 2008, his GAF score of 55 was 
essentially the same as the one recorded about 8 days later, 
and it reflects moderate disability.  Resolving all doubt in 
the Veteran's favor, the criteria for a 50 percent rating 
were met from June 30, 2008.  

Considering the Veteran's history, as required by 38 C.F.R. 
§§ 4.1 and 4.2, and the overall evidence of record, a rating 
greater than 50 percent is not appropriate.  While the 
Veteran is rated as having occupational and social impairment 
with reduced reliability and productivity, such symptoms as a 
flattened affect; speech abnormalities; panic attacks; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; and/or 
impaired abstract thinking have not been demonstrated.  

The Veteran's GAF scores have generally been in the 50s 
(moderate symptoms).  As explained above, these scores 
supplement but do not replace the rating criteria.  Sellers, 
372 F.3d at 1326-27; Mauerhan v. Principi, 16 Vet. App. at 
442.  The Board finds that the scores do not support a higher 
disability rating.  Based upon the guidance of the Court in 
Hart, 21 Vet. App. at 509-510, the Board has considered 
whether any staged ratings (other than what the RO had 
already assigned) are appropriate.  In the present case, the 
Board finds that no staged ratings are warranted.  

Extraschedular consideration is also considered, but not 
warranted.  The Board finds the Veteran to be appropriately 
rated and this is not a case with "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization" related to the Veteran's depression and 
anxiety.  38 C.F.R. § 3.321 (b)(1).  The regular schedular 
standards are for application.  

	B. Increased rating for diabetes mellitus

The Veteran was granted service connection for diabetes 
mellitus in October 2005.  In February 2006, the RO awarded 
an earlier effective date for diabetes mellitus to May 25, 
2004.  In August 2006 and April 2007, the RO continued the 
20 percent evaluation for diabetes mellitus.  In April 2009, 
the RO increased the evaluation to 40 percent from October 
23, 2007.  

The Veteran said in his May 2008 appeal that a VA doctor 
placed the Veteran on restriction of physical activities and 
that this was shown in a written statement of Dr. Donohue 
dated October 23, 2007.  The Veteran stated that entitlement 
should be February 13, 2007, the date of his claim.  Dr. 
Donohue stated the Veteran was placed on restricted 
activities due to fluctuating sugar levels.  The Veteran 
contended that these levels were recorded in medical records 
prior to October 2007, so the effective date should be in 
February 2007.  

As background, a March 2006 VA nephrology consult showed the 
Veteran was found to have diabetes mellitus in 2000.  Dr. Pun 
commented that since his release from prison, the Veteran was 
doing well.  He was taking glyburide, an oral hypoglycemic 
agent.  An August 2006 VA examination for diabetes mellitus 
showed the Veteran had never experienced ketoacidosis.  He 
did have some hypoglycemia which was always relieved by the 
ingestion of food without being hospitalized.  He was on a 
carbohydrate and sweets avoidance diet, but no formal 
diabetic diet.  The examiner noted: "He has restricted his 
activities.  He said he had been in retail since his last 
visit but that he had not been able to continue in retail 
because retail involves standing and walking for the 8 hours 
while working and he was unable to do this."  In November 
2006, Dr. Yancy first suggested the Veteran starting insulin 
shots at night."  This was due to the Veteran's blood sugar 
being too high.  

An April 2007 VA diabetes mellitus examination showed he was 
instructed to follow a special diet, but was not restricted 
in his ability to perform strenuous activities.  Diabetes 
mellitus was stable.  He was being treated by insulin and 
oral medication.  There were no hospitalizations due to 
diabetes mellitus.  The examiner also noted the Veteran 
stopped working, but not due to diabetes mellitus or its 
complications.  

In August 21, 2007, a VA record by Dr. Donohue noted the 
Veteran's restricted activity due to "not feeling good and 
concern about [diabetes mellitus] complications, i.e. tried 
to help friend [with] some light moving, got scrapes and cuts 
that were slow healing due to diabetes mellitus."  In 
October 2007, a letter from Dr. Donohue explained that the 
Veteran had restricted activities; "due to fluctuating sugar 
levels and recurrent skin infections if he gets too sweaty."  
The Veteran could not exert himself too much.  In the past, 
he had experienced slow healing wounds.  

The Board finds that an increase was shown on August 21, 
2007, two months earlier than the originally assigned date of 
October 23, 2007, or the date of Dr. Donohue's letter.  
Although the August 2006 VA examination report reflects that 
the Veteran had restricted his activities, there was no 
suggestion that he was required to do so.  In fact, a VA 
outpatient clinic report dated that same month suggested that 
the Veteran could control his blood sugar with diet and 
exercise, and if not, another medication regimen could be 
tried.  The April 2007 VA examination report reflects that 
his activities were not regulated.  The Board finds that it 
was not factually ascertainable that the Veteran had a 
regulation of activities until August 21, 2007.  The evidence 
shows that the other criteria of a 40 percent evaluation, 
insulin and a restricted diet, were met in November 2006 (Dr. 
Yancy note) and April 2007 (VA examination) respectively.  An 
increase beyond 40 percent has not been shown, as there have 
been no hospitalizations or twice monthly visits to a 
diabetic care provider plus related complications that are 
not compensable.  

The Board finds that no additional staged ratings (other than 
those assigned in this decision) are warranted.  Hart, 
21 Vet. App. at 509-510.  Additionally, in the absence of 
evidence showing that the diabetes mellitus resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); required frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards, extraschedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial increased rating for depressive and 
anxiety disorders to 50 percent, but no more, is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

Prior to August 21, 2007, a rating in excess of 20 percent 
for diabetes mellitus, type II, is denied.  

From August 21, 2007, a 40 percent rating, but no more, for 
diabetes mellitus, type II, is allowed, subject to the 
regulations governing the award of monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


